PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/240,956
Filing Date: 7 Jan 2019
Appellant(s): Gschwind et al.



__________________
Attorney Robert J. Shatto (Reg. No. 74,671)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 03/19/2021 appealing office action mailed on 10/30/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1 – 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoxey et al. (2074615 CA; IDS filed on 01/07/2019; hereinafter Hoxey) in view of Long et al. (Patent No. 5,835,958; IDS filed on 01/07/2019; hereinafter Long.)

Claim 1
Hoxey teaches a computer-implemented method for allocating memory, comprising: 
determining whether a prototype of a callee function is within a scope of a caller (Hoxey, p. 3: second full paragraph; …These rules are constructed in such a way as to make it possible for the subprogram called and the subprogram executing the call to contain code to reference and to pass function parameters in a consistent manner.  And, p. 9: third full paragraph; If a prototype is visible which contains an ellipsis…), the caller being a module containing a function call to the callee function (Hoxey, p. 3: second full paragraph; …These rules are constructed in such a way as to make it ; 
determining, in response to determining that the prototype of the callee function is within the scope of the caller, that the function call includes one or more parameters cannot be passed in registers (Hoxey, p. 9: third full paragraph; If a prototype is visible which contains an ellipsis, then only the invariant portion of the formal parameter list, that prior to the ellipsis, is eligible for placement of actual parameter into registers. If an eyecatcher were used here it would then be possible to pass parameters from the varying portion of the parameter list in registers subject to their eligibility under the previous rules. All functions with an ellipsis in their parameter list would then have to consult the eyecatcher to determine the locations and types of the parameters in the varying portion of the list. For our particular implementation, we have chosen not to attempt to put parameters which are passed to the ellipsis portion into registers…) when a function contains an ellipsis, parameter in the ellipsis portion cannot be placed in register while parameter prior to the ellipsis can be placed in register, and a set of parameters that can be passed in register (Hoxey, p. 9: third full paragraph; If a prototype is visible which contains an ellipsis, then only the invariant portion of the formal parameter list, that prior to the ellipsis, is eligible for placement of actual parameter into registers. If an eyecatcher were used here it would then be possible to pass parameters from the varying portion of the parameter list in registers subject to their eligibility under the previous rules. All functions with an ellipsis in their parameter list would then have to consult the eyecatcher to determine the locations and types of the parameters in the varying portion of the list. For our particular when a function contains an ellipsis, parameter in the ellipsis portion cannot be placed in register while parameter prior to the ellipsis can be placed in register;
inserting, by a compiler, instructions in the caller [the one or more parameters that cannot be passed in registers (Hoxey; p. 2: last half paragraph; This invention permits a compiler to enhance the performance and reduce the code size of programs through the implementation of a combination of register and memory oriented linkage conventions...; p. 9: second and third full paragraphs, If there is no known prototype for the function being called, an eyecatcher is placed after the CALL instruction. The eyecatcher describes the correspondence between register usage and the home location in the stack where the parameter would have been placed if it had not been put in the register…, p. 12: third full paragraph, In this implementation the eyecatcher– instruction was chosen to follow the CALL instruction. In our preferred embodiment we developed the eyecatcher in the form of a TEST instruction…); and
inserting, by the compiler, instructions in the caller to pass the set of parameter using one or more registers (Hoxey; p. 9: second and third full paragraphs, If there is no known prototype for the function being called, an eyecatcher is placed after the CALL instruction. The eyecatcher describes the correspondence between register usage and the home location in the stack where the parameter would have been placed if it had not been put in the register…If a prototype is visible which contains an ellipsis, then only the invariant portion of the formal parameter list, that prior in registers subject to their eligibility under the previous rules…)
But, Hoxey does not explicitly teach inserting instructions in the caller to allocate a register save area in a memory for the one or more parameters 
However, Long teaches 
inserting instructions in the caller (Long, Fig. 2, col. 5: 13-16; …In general, a stack-checking function is constructed using information that pertains to the actual function with which the stack-checking function is associated…) to allocate a register save area in a memory for the one or more parameters(Long, Fig. 2, col. 5: 7-52; … in a step 204, a stack-checking function is called...--...If the determination in step 206 is that adequate stack space does not exist, then process flow proceeds to a step 211 in which a data structure is created to hold any arguments, or parameters, passed into the call to the stack-checking function…--…New, discontiguous stack space, i.e., stack chunks, to be used with the original stack chunk, is allocated in a step 213…)  When a function in Hoxey contains an ellipsis, the ellipsis portion contains parameter(s) which cannot be placed in register(s).  Those parameters can be placed in Long’s stack.  Stack space is evaluated by the stat-checking function to determine whether additional stack frame is to be allocated based on number of parameters in the ellipsis portion.


Claim 2
Hoxey teaches 
inserting instructions in the caller (Hoxey, p. 12: third full paragraph, In this implementation the eyecatcher instruction was chosen to follow the CALL instruction. In our preferred embodiment we developed the eyecatcher in the form of a TEST instruction…) 
Long teaches inserting instructions in the caller (Long, Fig. 2, col. 5: 13-16; …In general, a stack-checking function is constructed using information that pertains to the actual function with which the stack-checking function is associated…) to allocate a parameter overflow area in the memory (Long, Fig. 2, col. 5: 7-52; … in a step 204, a stack-checking function is called...--... If the determination in step 206 is that adequate stack space does not exist, then process flow proceeds to a step 211 in which a data structure is created to hold any arguments, or parameters, passed into the call to the 
Hoxey and Long are in the same analogous art as they are in the same field of endeavor, managing memory.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Long teachings into Hoxey invention to allow Hoxey eyecatcher to also include a stack-checking function for checking and allocating additional stack frame as needed by a function.  The motivation is to provide an efficient method for allocating memory in computer without the effort and expense of designing new compilers and recompiling existing software, as suggested by Long (col. 9: 64 – col. 10: 6.)

Claim 3
Hoxey teaches determining that the function call includes one or more parameters that cannot be passed in registers (Hoxey, p. 9: third full paragraph; If a prototype is visible which contains an ellipsis, then only the invariant portion of the formal parameter list, that prior to the ellipsis, is eligible for placement of actual parameter into registers…) when a function contains an ellipsis, the ellipsis portion contains parameter which cannot be placed in register; 
Long teaches inserting instructions to allocate the register save area (Long, Fig. 2, col. 5: 13-16; …In general, a stack-checking function is constructed using information that pertains to the actual function with which the stack-checking function is associated…) is in response to determining that the function call includes one or more parameters (Long, Fig. 2, col. 5: 7-52; … in a step 204, a stack-checking function is called...--...If the determination in step 206 is that adequate stack space does not exist, then process flow proceeds to a step 211 in which a data structure is created to hold any arguments, or parameters, passed into the call to the stack-checking function…--…New, discontiguous stack space, i.e., stack chunks, to be used with the original stack chunk, is allocated in a step 213…)  When a function in Hoxey contains an ellipsis, the ellipsis portion contains parameter(s) which cannot be placed in register(s).  Those parameters can be placed in Long’s stack.  Stack space is evaluated by the stat-checking function to determine whether additional stack frame is to be allocated based on number of parameters in the ellipsis portion.
Motivation for incorporating Long into Hoxey is the same as motivation in claim 2.

Claim 4
Long teaches the memory is a stack frame of the caller (Long, Fig. 2, col. 5: 41-65; … New, discontiguous stack space, i.e., stack chunks, to be used with the original stack chunk, is allocated in a step 213…  And, Fig. 3, new stack 308.)
Hoxey and Long are in the same analogous art as they are in the same field of endeavor, managing memory.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Long teachings into Hoxey invention to allow Hoxey eyecatcher to also include a stack-checking function for checking and allocating additional stack frame as needed by a function.  The motivation is to provide an efficient method for allocating 

Claim 5
Hoxey also teaches the one or more parameters that cannot passed in register are unnamed parameters (Hoxey, p. 9: third full paragraph; If a prototype is visible which contains an ellipsis... And, p. 4; Fifth full paragraph; “Ellipsis”: An ANSI C construct in the “parameter_type_list” of a function declaration that identifies the function as accepting an unknown number of parameters (unnamed) of unknown type...)

Claim 6
Hoxey also teaches determining that the function call includes the one or more parameters that cannot passed in register include determining that the function call includes the unnamed parameters (Hoxey, p. 9: third full paragraph; If a prototype is visible which contains an ellipsis... And, p. 4; Fifth full paragraph; “Ellipsis”: An ANSI C construct in the “parameter_type_list” of a function declaration that identifies the function as accepting an unknown number of parameters (unnamed) of unknown type...)

Claim 8
This is a system version of the computer-implemented method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Hoxey also teaches a system comprising a processor and a memory (Hoxey, p. 1: first full paragraph; The present invention relates to methods for compiling code in a computer system...; the computer has processor and memory)

Claim 9
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 10
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 12
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 13
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 14
This is a computer program product version of the computer-implemented method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Hoxey also teaches a computer product comprising a computer readable storage medium (Hoxey, p. 1, first full paragraph; The present invention relates to methods for compiling code in a computer system...; the computer has processor and memory)

Claim 15
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 16
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 19
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 21
Hoxey teaches the method of claim 2, wherein the method further comprises: 
inserting, by the compiler, instructions in the caller (Hoxey, p. 12: third full paragraph; In this implementation the eyecatcher instruction was chosen to follow the CALL instruction. In our preferred embodiment we developed the eyecatcher in the form of a TEST instruction...) to pass at least one or more parameters that cannot be passed in registers to the callee (Hoxey; p. 9: third full paragraph; If a prototype is visible which contains an ellipsis, then only the invariant portion of the formal parameter list, that prior to the ellipsis, is eligible for placement of actual parameters into registers. If an eyecatcher were used here it would then be possible to pass parameters from the varying portion of the parameter list in registers subject to their eligibility under the previous rules…) When a function in Hoxey contains an ellipsis, the ellipsis portion contains parameter(s) which cannot be placed in register(s).
Long teaches  to pass at least one or more parameters that cannot be passed in registers to the callee using the parameter overflow area (Long, Fig. 2, col. 5: 7-52; ... in a step 204, a stack-checking 
When a function in Hoxey contains an ellipsis, the ellipsis portion contains parameter(s) which cannot be placed in register(s). Thus, those parameters must be placed in stack. Stack space is evaluated by the stack-checking function to determine whether additional stack frame is to be allocated based on number of parameters in the ellipsis portion.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoxey and Long, as applied to claim 1 above, and further in view of Ulrich Weigand (NPL, Struct passing calling convention changes; hereinafter Weigand; IDS filed on 01/07/2019.)

Claim 20
Hoxey and Long do not explicitly teach the method of claim 1, wherein the register save area has a fixed size regardless of the number of argument being passed from the caller to the callee.
the method of claim 1, wherein the register save area has a fixed size regardless of the number of argument being passed from the caller to the callee (Weigand, p. 9; 
{/* If we are passing this arg in the fixed parameter save area
     (gprs or memory) as well as VRs, we do not use the partial 
     @@ -9867,8  +10108,10  @@ rs6000_arg_partial_bytes (cumulative_arg
     If (TARGET_64BIT && ! cum->prototype)
	Return 0;
- 	/*Otherwise, we pass in VRs only.  No partial copy possible. */
+	/*Otherwise, we pass in VRs only.  Check for partial copies. */
	Passed_in_gprs = false;
+	if (cum->vregno + n_elts > ALTIVEC_ARG_MAX_REG + 1)
+	 ret = (ALTIVEC_ARG_MAX_REG + 1 - cum->vregno) * 16;
	}…) (Emphasis added.)
Hoxey, Long, and Weigand are in the same analogous art as they are in the same field of endeavor, managing memory.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Weigand teachings into Hoxey/Long invention to allow register save area to have fixed size, as suggested by Weigand (p. 9), to obtain predictable results.

(2) Response to Argument
Claims 1, 8, and 14
In the appeal brief, Appellant argues:

‘determining…that the function call includes one or more parameters that cannot be passed in registers.’…
In other words, Hoxey discloses choosing not to attempt to pass certain parameters (i.e., those passed to the ellipsis portion) in registers…
Appellant respectfully asserts that choosing not to pass certain parameters in registers, as disclosed by Hoxey, is not the same thing as ‘determining… that the function call includes one or more parameters that cannot be passed in registers,’ as claimed by the claim 1.  Nothing in the cited portion of Hoxey teaches or suggests the parameters not being passable in registers… Appellant requests the 35 USC §103 rejection of claims 2-6, 9-13, and 15-21 be reversed. ” (Emphasis original.  Remark, p. 9: third paragraph – p. 12: first paragraph.)

Examiner’s response:
Examiner respectfully disagrees for the following reasons:
The issue is not about Hoxey’s choosing not to pass certain parameters in registers as Appellant claims.  The main issue is whether Hoxey has ability to determine which parameter(s) of function call is eligible for placement into registers and which parameter(s) is not.
According to Hoxey’s invention, when a prototype for a function is visible and contains an ellipsis, Hoxey determines that only invariant portion of a formal parameter list of the function prior to the ellipsis is eligible for placement into registers while ellipsis is not, and structures/aggregates passed by value are also not eligible for placement  registers…This is analogous to the decision we made not to pass structures/aggregates in registers in our preferred embodiment…) 
Hoxey further explains parameter placement eligibilities in details in p. 10 (Hoxey; p. 10: last half paragraph – p. 11: first half paragraph; …In the preferred embodiment of the invention, aggregates or structures passed by value are not eligible to be passed in registers, even though their overall size may have permitted it.  However, Figure 3 does illustrate an example of how aggregates could be passed in registers if considered desirable. Furthermore, when there is an ellipsis in the parameter list of the function, only parameters occurring lexically to the left of the ellipsis are eligible to be passed in registers.  This restriction, applicable to ellipsis parameters, results in fewer eyecatchers being generated after calls, and fewer actual parameters passed in registers, when calling functions which are likely to have alias relationships between the actual parameters …) (Emphasis added.)
To illustrate the parameter placement eligibility aspect, Hoxey gives examples which show the placement of parameters into registers (Hoxey; pp. 14 – 15; …Figure 2 shows the stack and register contents at the point of call to procedure p2 in the C source fragment. With procedure p2, only those parameters before the ellipsis are eligible to be passed in registers.  Accordingly the &“string” is put in register EAX and the first 4 byte slot in the stack reserved for it. The remaining parameters are put into the stack and none of the other registers are used to pass parameters for procedure 
As discussed above, when a prototype for function is visible and contains an ellipsis, only the portion of parameter list prior to the ellipsis is eligible for placement into registers.  And, aggregates or structures passed by value and ellipsis are not eligible to be passed in registers.  In other words, Hoxey determines parameters that cannot be passed in registers and parameters that can be passed in registers.

In the appeal brief, Appellant argues:
Next Appellant argues that “…In combining Hoxey and Long, the Examiner asserts that ‘the motivation is to provide an efficient method for allocating memory in a computer without the effort and expense of designing new compilers and recompiling existing software, as suggested by Long (col. 9: 64 -col. 10: 6.).’ See Office Action, page 38 (emphasis added). With respect, the combination clearly does not accomplish either goal provided in the motivation to combine. In other words, the proposed combination clearly does not provide an efficient method for allocating memory without either (1) ‘the effort and expense of designing new compilers’ or (2) ‘the effort and expense of ... recompiling existing software,’ as alleged by the Examiner.
Claim 1, and therefore the proposed combination, requires ‘inserting, by a compiler, instructions in the caller to allocate a register save area in a memory for the one or more parameters that cannot be passed in registers.’ In other words, claim 1 

Examiner’s response:
Examiner respectfully disagrees for the following reasons:
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Hoxey inserts, by a compiler, instructions in to caller [ the one or more parameters that cannot be passed in the register (Hoxey; p. 2: last half paragraph; This invention permits a compiler to enhance the performance and reduce the code size of programs through the implementation of a combination of register and memory oriented linkage conventions...; p. 9: second and third full paragraphs, If there is no known prototype for the function being called, an eyecatcher is placed after the CALL instruction. The 
Hoxey’s compiler inserts instructions in the caller.  But, Hoxey’s instructions do not include any instruction to allocate a register save area in memory for the one or more parameter that cannot be passed in the register.
However, Long discloses inserting instructions in the caller (Long, Fig. 2, col. 5: 13-16; …In general, a stack-checking function is constructed using information that pertains to the actual function with which the stack-checking function is associated…) to allocate a register save area in a memory for the one or more parameters(Long, Fig. 2, col. 5: 7-52; … in a step 204, a stack-checking function is called... If the determination in step 206 is that adequate stack space does not exist, then process flow proceeds to a step 211 in which a data structure is created to hold any arguments, or parameters, passed into the call to the stack-checking function…New, discontiguous stack space, i.e., stack chunks, to be used with the original stack chunk, is allocated in a step 213…)  When a function in Hoxey contains an ellipsis, the ellipsis portion contains parameter(s) which cannot be placed in register(s).  Those parameters can be placed in Long’s stack.  Stack space is evaluated by the stat-checking function to determine whether additional stack frame is to be allocated based on number of parameters in the ellipsis portion.
include Long's function (instructions) for allocating the register save area; wherein Hoxey’s modified instructions is inserted into a program by Hoxey’s existing compiler before compiling the program. Thus, the program is not recompiled, and no new compiler is needed. In other words, motivation for incorporating Long into Hoxey is proper. (Emphasis added.)

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
Conferees:
/S. Sough/SPE, Art Unit 2192

/EDDIE C LEE/TQAS, TC 2100                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.